COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Kenneth Kirk Mayes v. The State of Texas

Appellate case number:   01-14-00330-CR

Trial court case number: 1340003

Trial court:             176th District Court of Harris County

       The reporter’s record is past due. The original due date was May 19, 2014. When that
deadline was missed, an order was issued on May 27, 2014 for the reporter’s record to be filed
by June 26, 2014. No response has been received from Judy Fox or her substitute.
        We ORDER the court reporter to file the record within 10 days of the date of this order.
If the record is not filed within 10 days of the date of this order, we may require the court
reporter to appear and show cause why the record has not been filed.
       It is so ORDERED.

Judge’s signature: _/s/_Harvey Brown
                   X Acting individually    Acting for the Court


Date: July 15, 2014